fre ead Ie + ene

[owe =]
UNITED STATES DISTRICT COURT _ —
SOUTHERN DISTRICT OF NEW YORK | .
lh NOV 1 22019
he ee

itiinecmte
Aa At a

 

Yvonne O. Siclari, be a ene

Plaintiff,
19-cv-7611 (AJN)

—y—

ORDER
New York City Department of Education, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On November 4, 2019, Defendants filed a motion to dismiss the complaint pursuant to
Rule 12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has 21
days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of
course. However, since Plaintiff is proceeding pro se, she shall be given additional time to
amend the complaint. Accordingly, it is hereby ORDERED that if Plaintiff intends to file an
amended complaint, she shall do so by December 4, 2019. Plaintiff is hereby advised that any
amended complaint will completely replace the original complaint. Accordingly, if Plaintiff files
an amended complaint, it should include all of the information she believes is necessary to make
a short, plain statement explaining why she is entitled to relief against each defendant. Plaintiff
is on notice that declining to amend her pleadings to timely respond to a fully briefed argument
in the Defendants’ November 4th motion to dismiss may well constitute a waiver of the
Plaintiffs right to use the amendment process to cure any defects that have been made apparent
by the Defendants’ briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797
F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend
has long been held proper, such as undue delay, bad faith, dilatory motive, and futility”).

If Plaintiff chooses to amend, Defendants may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that they intend to rely on the initially-filed

motion to dismiss.

IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

 
her opposition to Defendants’ motion to dismiss by December 4, 2019. Defendants’ reply, if
any, shall be served by December 18, 2019. At the time any reply is served, Defendants shall
supply Chambers with a courtesy copy of all motion papers by mailing or delivering them to the
United States Courthouse, 40 Foley Square, New York, New York.

IT IS FURTHER ORDERED that either party may request an extension of the briefing
schedule for the motion. A deadline will be extended if the party demonstrates that its pursuit of
the action has been diligent and that there is a good reason for extending the deadline.

Chambers will mail a copy of this Order to Plaintiff and that mailing will be noted on the

docket.

SO ORDERED.

Dated: November , 2019
New York, New York

   
 

LISON Tian
United States District Judge

 

 
